|N THE UNITED STATES DISTRlCT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE D|VIS|ON
R|CHARD PATR|CK HORTON PLA|NT|FF
V. CASE NO. 5:17-CV-05146
TRANSPORT DEPUTY S|MER;
L|EUTENANT R. HOLT; SERGEANT
WH|TNE|GH GUENTHER; DEPUTY
K. COGD|LL; and DEPUT¥ Z. JOHNSTON,
Transport Supervisor DEFENDANTS
JUDGMENT

For the reasons stated in the |V|emorandum Opinion and Order entered this date,
the Defendants’ Nlotion for Summary Judgment (Doc. 46) is GRANTED, and the case
D|SM|SSED WITH PREJUDICE.

lT ls so oRDERED on this E§\ day of ~JU~ , 2019.

 

T| L. BR OKS
N|T ST ES D|STR|CT JUDGE

